 CHEM-NUCLEAR SYSTEMChem-Nuclear System,Inc.andOil, Chemical andAtomic Workers International Union.Case 11-CA-1169713 August 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSBABSON AND STEPHENSOn 23January 1986 AdministrativeLaw JudgeJ.Pargen Robertson issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National LaborRelations Board has delegat-ed itsauthorityin this proceeding to a three-member panel.The Boardhas consideredthe decision and therecord in light ofthe exceptionsand brief and hasdecided to affirm thejudge's rulings,findings,' andconclusions2asmodified and to adoptthe recom-mended Order as modified.3AMENDED CONCLUSIONS OF LAW1.Substitute the following for paragraph 4."4. By discharging and thereafter failing and re-fusing to reinstate its employee Norman Duvall,the Respondent violated Section 8(a)(3) and (1) ofthe Act."ORDERThe National LaborRelations Board adopts therecommended-Order of theadministrative lawjudge as modified below and orders that the Re-spondent,Chem-Nuclear System,Inc.,Barnwell,South Carolina, its officers,agents,successors, andassigns, shall take the action setforth in the Orderas modified.'The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91 NLRB 544 (1950),enfd 188 F.2d 362 (3d Cir.1951).We have carefully examined the record and find no basis for reversingthe findings.In the first paragraph of his decision,the judge inadvertently statedthat the Respondent filed an answer to the charge,rather than to thecomplaint.In the determinations section of his decision,sec. (1), par.12, the judgefound that,according to driver Luther Lynch,GeneralManager ofTransportation Services Jerry Mason began working for the Respondentin 1981 The record shows that Mason started in early 1982. The judgealso found that Lynch told his dispatch supervisor about Norman Du-vall's complaints beginning around December 1984. The record showsthat Lynch first talked to the dispatch supervisor about Duvall's com-plaints in the summer of 1984.B In adopting the judge's conclusion that the Respondent dischargedNorman Duvall because of his union activities,we find it unnecessary toreach the issue of whether the Respondent also discharged Duvall be-cause he was engaged in other protected concerted activities.aWe shall modify the judge'sConclusions of Law and recommendedOrder and issue a new notice to reflect our finding that the Respondentunlawfully discharged Norman Duvall because of his union activities.651.Substitute the following for paragraph 1(b)."(b)Discharging or otherwise discriminatingagainst employees because of their union activi-ties."2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelationsBoard has foundthat we violatedthe National Labor Relations Actand has ordered us to post and abide by this notice.Section 7of the Actgives employees theserights.To organizeTo form, join,or assistany unionTo bargain collectivelythrough representa-tivesof their own choiceTo act together for othermutual aid or pro-tectionTo choosenot to engage in any of theseprotected concerted activities.WE WILL 'NOT tell any of you that wehave dis-charged an employeebecause ofthat employee'sactivitieson behalf of Oil, Chemical and AtomicWorkersInternationalUnion or anyother union.WE WILL NOTdischargeor otherwisediscrimi-nate againstany of you because of your union ac-tivities.WE WILL NOT in any like orrelatedmannerinterferewith,restrain,or coerceyou in the exer-cise of therights guaranteedyou by Section 7 ofthe Act.WE WILL offerNorman Duvall immediate andfull reinstatementto his former job or, if that jobno longer exists,to a substantiallyequivalent posi-tion,without prejudice to his seniority or any otherrightsor privileges previously enjoyed and WEWILL make him whole forany loss of earnings andother benefitsresultingfrom his discharge,less anynet interim earnings,plus interest.CHEM-NUCLEAR SYSTEM, INC.Paris FavorsJr.,Esq.,for the General Counsel.Fred W.SuggsJr.,Esq. (Ogletree,Haynsworth&Stewart),of Greenville,South Carolina,for Respondent.Hugh Jacks,InternationalRepresentative, of Knoxville,Tennessee, for the Charging Party.281NLRB No. 12 66DECISIONSOF NATIONALLABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEJ.PARGEN ROBERTSON, Administrative Law Judge.This matter was heardin Barnwell,South Carolina, on30 September and 1 October 1985. The complaint issuedon 26 July 1985 and was based on a charge that was filedon 11 June 1985 by the Charging Party (the Union). Re-spondent filed an answer to the charge on 30 July 1985.In its answer, Respondent admitted various allegationsincluding the fact that the charge was filed on 11 Juneand the allegations that it is,and has been at materialtimes,a corporation engaged in interstate commercewithin the scope of the Board's jurisdictional standards.Respondent also admitted, with certain clarifications, thesupervisoryallegations in the complaint.Respondent,however,denied that it engaged in activities violative ofSection 8(a)(1) and(3) as alleged in the complaint.The complaint alleges that Normal Duvall was dis-charged by Respondent on 6 June 1985 in violation ofSection 8(a)(1) and(3) of the Act. Additionally,it is al-leged that Respondent also violated Section 8(a)(1) bytelling an employee that it had discharged Duvall be-cause of Duvall's union activities.The employees involved drove trucks for Respondenthauling nuclear waste. Occasionally on runs back to Re-spondent's Barnwell, South Carolina terminal,the driverswould haul cargo other than nuclear waste. Those werecommonly referred to as back-hauls. The runs fromBarnwell extended as far as the West Coast and the driv-erswere away for periodsrangingfrom 1 day to 2months.During 1983,the alleged discriminatee partici-pated in a union organizing drive on behalf of the Team-sters.Eugene Thomas,another employee organizer onthat occasion, testified that he and the Union agreed toterminate that campaign after Thomas determined thatthe Union had insufficient strength among the employeestowin the campaign. Thomas also testified that JerryMason,Respondent's general manager of transportationservices, talked to him about giving Respondent time towork out employee problems. Several of Respondent'smanagement officials testified that they had heard aboutDuvall's union activities in 1983. Jerry Mason testifiedthat "Duvall has been in favor of the union since beforeI came here."Duvall was employed by Respondent as a driver fromNovember 1975 until 6 June 1985. Duvall's "severance ofemployment and exit interview record" indicates that hewas terminated because of "disruptive behavior & insub-ordination."'JerryMason testified that "the straw that broke thecamel's back" leading to Duvall's discharge was a state-ment Duvall allegedly made to fellow employee RandyBland, that Mason was "screwing up the division and thedivisionwould never be any better than what it is, itwould only go downhill until he and the other driversgot together and did something about it." Mason admit-IAt thehearing IrejectedR Exh.7,which shows that Duvall wasfound to be disqualifiedfor unemployment benefits followinghis 6 JunedischargeThat ruling was in error,and I reverse my ruling and receiveR Exh 7 in evidenceVolt Information Sciences,274 NLRB 308 (1985)ted that Randy Bland also said,"IbelieveNormanDuvall contacted the Union on the west coast while Iwas out there."2Mason went on to testify that employees had been tell-ing him about complaints by Duvall since 1982 whenDuvall received a warning about having an unauthorizedpassenger in his vehicle.That warning admittedly hadnothing to do with Duvall's discharge.DeterminationsThe basic issue is did Duvall's union and protected ac-tivities play a part in his discharge and, if so, would Re-spondent have discharged him in the absence of thoseprotected activities.Respondent contends that record evidence supports itsalleged grounds for Duvall's discharge,i.e., thatDuvallfrequently complained about working conditions andabout specific individuals in Respondent'smanagement.Norman Duvall testified he said nothing to RandyBland about the competency of General Manager JerryMason.Because Bland didnot testify, I cannot determinethatDuvall was untruthful. I find, however, that onother occasions Duvall did comment on the competencyof Mason and at least two other officials of Respondent,Leonard Toner and Jerry Friar. The General Counsel'switness, Billy Crittenton,testified that he heard rumorsthatDuvall had said that Mason was "not qualified forour type of work." Another of the General Counsel'switnesses,Melvin Putnam,testified that Duvall said thatMason did not know his job like he should.The General Counsel contends that Duvall's dischargeresulted from his union activities.For the reasons below,Iam convinced that Duvall would not have been dis-charged absent his protected concerted activities.On 18 April 1985 Duvall was on a run for Respondentin Illinois when he encountered several other drivers at atruckstop in Tuscola.3 Those drivers included RalphLaughter,4BillyCrittenton,Melvin Putnam,and JoeTempleton.During the meeting,5 the employees discussed severalitems includingtheir pay, the fact that they had not re-2Bland allegedly made the above remarks to Assistant General Man-ager of Transportation ServicesLeonard Toner Toner testifiedin accordwith Mason regarding his conversation with Bland Blanddid not testifyLeonard Tonertestified that he had granted Bland timeoff to be with hissick father in Indiana.Respondent made no proceduraleffort to haveBlandtestify8Respondent argued that Duvallshould be discredited, in part, be-cause his testimony did not include an earlier meetingof dnvers in Tus-cola, Illinois,on 2 April 1985. The facts do not support Respondent's ar-gumentAlthough Respondent's witness, Ralph Laughter,attended ameetingof drivers in Tuscola on 2 April,Laughter's testimony showsthat Duvall did not attend that meeting(see Tr 299) Both Laughter andDuvallattended the 18 April meetingatTuscola. Laughter did testifythat the drivers present at the 2 April meeting mentioned thatDuvall wasin "theprocess oforganizing some drivers "4 Laughterwas promoted to dispatch supervisorduring May 1985sDuvall, Laughter,Putnam,and Crittenton testifiedaboutthe 18 April1985 meetingatTuscola, IllinoisTempletondid nottestifyTheir testi-monywas similar except Laughter testified that no mentionwas made ofa UnionIdiscreditLaughter and creditthe testimony of Duvall,Putnam, andCnttenton,allof whom recalled a unionwas one of three options dis-cussed.Laughter's testimonynot onlydisagreedwith the otherwitnesses,Continued CHEM-NUCLEAR SYSTEMceived a raise in several years, and theirunhappinesswith the sick leave policy and dispatch system.The employees proposed that they either contact aunion,or have, each employee contribute $50 to hire alawyer to go to Respondent with their complaints. RalphLaughter volunteered that he could talk to managementand he suggested they first try talking to Jerry Mason.Laughter testified that, after 18 April, he went toMason andtold him that he would like to circulate ques-tionnairesamong the drivers and have a committee ofdrivers, selected by the drivers, come and talk with man-agement.Mason testified that Laughter told him that a group ofdrivers had met at a truckstop in Illinois. Mason recalledthat" Laughter identified only one of the drivers, NormanDuvall, and Laughter said Duvall was talking to thedrivers about complaints' including dispatch problemsand dissatisfaction with their pay. AccordingtoMason,Laughter said the drivers had decided on two options,union or alawyer, but that Laughter had suggested get-ting a committee together and talking to Mason.Six factors convinced me that Duvall was dischargedbecause of his union and protected activities:Despite evidence that Respondent knew for severalyears that Duvall frequently complained to other drivers,no supervisor ever talked to Duvall. about his complaintsuntilRespondent learned that Duvall was coupling com-plaintswith efforts to bring ina union.2.Respondent admittedly used a progressive discipli-nary system. Nevertheless, before 6 June -1985, Duvallwas never disciplined because of his alleged complaints.Respondent' did not credibly explain why Duvall wasdenied the use of its progressive disciplinarymeasuresthat would have resulted in no more thana warning toDuvall on 6 June.3.Credited evidence shows that one of Respondent'sagentsand supervisors told an employee that Duvall wasdischarged because, among other things, he engaged inunion activities.4.Duvall renewed his union , efforts and Respondentlearned of those efforts shortly before Duvall's dis-charge.5.Respondent admittedly discharged Duvall becauseof his complaints. The evidence illustrated that thosecomplaints included protected concerted activity and Re-spondent failed to, prove that Duvall engaged in any mis-conduct of a type that Respondent traditionally pro-scribed,so asto remove his concerted activities from thescope of the Act's protection.6.Respondent allegedly investigated the allegationsthat lead to Duvall's discharge. However, thatinvestiga-tion failed to reveal any direct evidence supporting thebasisfor the discharge and Duvall was never questionedabout the allegations.but also disagreed with another Respondent witness, General ManagerJerryMasonMason recalled that Laughter reported to him after 18April, that a union was one of the options proposed by Norman Duvallduring the 18 April meeting at Tuscola.67Respondent Never Talked With DuvallThe sole instance of disciplinary action againstNorman Duvall did not relate to his alleged complaintsabout management. In 1982, Duvall was suspended be-cause he was,found with an unauthorized passenger inhis truck. Respondent admitted that that instance had nobearing on Duvall's discharge. Concerning Duvall's al-leged practice of constantly complaining about manage-ment, Duvall was never talked to before his discharge.Larry Friar, Respondent's manager of transportationoperations, testified thatDuvall's constant complainingto other drivers was "killing the morale and effectivenessof management, itself' and that was the reason Duvallwas discharged, Friar said that= ever since Duvall wasdisciplined for having an unauthorized passenger,, Friarreceived reports from other drivers that ]Duvall was"complaining about virtually all aspects of the Company,the operations." Friar specified those complaints:He was not fond of the per diem program. Hehad been-in the field talking to some of the field op-erators.and he found out that they were makingmore in some cases.He had come to the informa-tion that the company received$20.00 per hourwhile the driver was there,at the nuclear facility,and-he was receivingonly $9.00, an hour,as driverpay.He' was not happy with the self service fuel pro-gram.He was not,happywith theback haul pro-gram.Drivers even told me'that he felt like he wastoo good to handle that kind of freight. He was anuclear hauler.Despite the above, Friar admitted,that Duvall received"good" evaluations7 and that Duvall was never talked tobecause of his, alleged complaintsto other drivers. Ac-cording to. Friar, the reports of Duvall's complaints werenever mentioned to Duvall.JerryMason testified that he received reports averag-ing acouple of times a month from Larry Friar and LenToner throughout the 2,years before Duvall's discharge6 The record shows that Duvall was disciplined because he was carry-ing an unauthorized passenger on 17 February 1982.7One of Duvall's performance reviews was placed in evidence, Thatreview, which was signed by Friar and Mason, rated Duvall "good" inthe following categories.Logs, arrival times, citations, accidents, equipment care, attitude, andemployee relations.Concerning "attendance,"Duvallwas rated "avail on short or nonotice." Duvall was not rated less than "good" in any category and thereview included the following comments:Mr Duvall is a'very capable driver. Increased exposure,loman-agement is needed due to previous lack of exposure & communica-tionsRemain in present capacity while training for possible advance-ment in other areas within the industry.The above-mentioned performance review is dated 14 February 1984.Although Duvall recalled that he received a similar review in early 1985,Respondent contended that the 14 February 1984 review was Duvall'slast one before his discharge. I find it unnecessary to resolve that conflictbecause it is apparent from the entire record that nothing was said orwritten,toDuvall between 14 February 1984 and Duvall's dischargewhich would show that the views expressed by management in the 14February 1984 review ever changed regarding Duvall's work perform-ance 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the effect drivershad complained to them that Du-vall'scomplaining was "affecting the morale."Masongave thefollowing testimonyin response to the question:"Why specificallywas Duvall discharged?"Because he was achronic complainer;he was nothappy withthe management staffinChem-NuclearTransportation.He just constantly complainedabout everything thatwas done.He said we made aprofit of what they did and that theyshould get themoney back.The alleged "straw thatbroke thecamel's back" wasthe statement allegedly madeby Duvall toRandy BlandregardingMason.Several employees,however,testifiedthatDuvallalso criticized the abilities and performancesof Friar and Toneron earlier occasions.Several employ-ees testifiedthat theytoldmanagement about Duvall'scomplaintsover a period of years beforeDuvall's dis-charge.DispatchSupervisorRalph Laughter testifiedthat whilehe wasa driver, beforehis promotion in May1985,he told management includingToner,Friar, andMason aboutDuvall's complaints.Driver David Byrd testified that:Back through the years, [Duvall]complained quitea bit about our peoplethere,aboutour leadership,that theyhad no business-JerryMason,specifical-ly-had nobusiness being Directorof Transporta-tion and thathe should goback where he camefrom, thathe was not qualified to be there.Byrdsaid thathe spoke to Friar "fromtime to timeabout [Duvall's complaints] and alsoto Jerry Mason, andalso toLen Toner on differentoccasions."Driver EugeneThomas testifiedthathe reported Du-vall's complaintsin "probably '83, '84."Thomas recalledthosecomplaintsincluded Duvall's unhappinessover theper diem pay and Duvall's unhappiness with Mason andFriar.Former dispatcher, now driver,William Faulkner tes-tified that he told Larry Friar of Duvall's complaints toother driversduring thelast year and a half.Driver Jimmy Todd testified that he heard Duvall"down Jerry Mason and Larry [Friar]a lot. He said thatJerryMasonshould go backto J & M where he camefrom and Larrywas just a big liar and wasn'thelping thedrivers at all." Todd recalled Duvall saying that LarryFriarwasout to seducethe drivers. Toddstated heheard Duvallmake those complaintstwo or three timesoverthe last3 or 4 years. Todd testified that he toldFriar about Duvall's comments.Driver John Henry Orrocksaidof DuvallHe was complainingabout thecompetency of man-agement,about how muchrunning drivers weregetting.Even thelast time I saw him,he was com-plaining abouthe had always advocatedequaliza-tionof pay and he hadcome backfrom a trip to theWest Coastand wound up athome for about aweek while other driverswere running and he wascomplainingabout that.Itwas something he hadalways advocated.Orrock said he told Larry Friar and Jerry Mason aboutDuvall's comments during the first of 1985.Driver Darryl Cox testified that in the latter part of1983,he heard Duvall say that "if the drivers wouldstick together they could force the resignation of JerryMason and Larry Friar."Cox said he heard Duvall callLarryFriar a joke or a jerk on several occasions, andthat he heard Duvall say that Jerry Mason knew abso-lutely nothing about nuclear transportation and shouldgo back to where he came from.Cox asserted that he re-ported those remarks toLarryFriar.Cox did not datewhen he last reported to Friar but he did testify that hedid not see Duvall during the last 6 months Duvallworked for Respondent.Driver Luther Lynch testified that Duvall complainedabout management-JerryMason and Larry Friar, andespecially aboutMason taking benefits away from thedrivers.Lynch said that Duvall criticized Mason, Friar,and Toner.According to Lynch,Duvall'scomplaintsbecame "more intense" after Jerry Mason came to Re-spondent in 1981.Lynch told his dispatch supervisorabout Duvall's complaints beginning around December1984.Driver Jimmy Elkins recalled that Duvall complainedeverytime he saw Duvall.Duvall"mostly" was "down-grading" Jerry Mason.Elkins told management of Du-vall's complaints.Driver Dalton Ables reported to Larry Friar in No-vember 1984 that Duvall was in a power station tellingother drivers that Respondent'smanagement did notknow what they were doing.Respondent never mentioned any of the above reportsto Norman Duvall.Until 6 June 1985,Respondent nevercautioned or disciplined Duvall about his comments tothe drivers.Respondent,through Larry Friar, offered two reasonswhy nothing was said to Duvall before his discharge.One of those reasons makes little sense-Friar testifiedthat management did not discuss'complaints with Duvallbecause to do so would"drive him away from us."Obviously,if the complaints did not justify discussionwith Duvall out of fear that the discussion would driveDuvall away, it makes no sense to abruptly dischargeDuvall.Certainly the discharge would drive Duvallaway.Friar also testified that nothing was said to Duvall be-cause the reporting drivers had asked that their reportsbe confidential.The record shows that Friar was notfully truthful in that testimony. Only two of Respond-ent'switnesses testified that they asked for confidential-ity.David Byrd asked that his reports to Friar "not getout" and Eugene Thomas asked for confidentiality.Before the testimony of Byrd and Thomas, but afterFriar testified,Ralph Laughter testified that he did notask for confidentiality when he went to managementabout Duvall's complaints.Dalton Ables testified that when he complained aboutsome comments by Duvall in November 1984, Friar toldhim he would talk to Duvall about the matter.Ables ad-mitted that he did not ask Friar not to bring up his name. CHEM-NUCLEAR SYSTEMTherefore,concerning at least two of the employees,Respondent was not prevented from talking with or evendiscipliningDuvall because of requested confidentiality.Moreover,it is apparent that Duvall could have beenspoken to without Respondent mentioning any of thedrivers.In fact, the testimony of Larry Friar shows thatno other employees including Randy Bland were men-tioned in Duvall's termination interview.The above-mentioned facts illustrate that over the pastseveral years Respondent tolerated comments similar to,and in some cases more flagrant than,the one allegedlymade by Duvall to Randy Bland shortly before Duvall'sdischarge.On all those prior occasions,Respondentfailed to even mention the reports to Duvall, and Du-vall's performance review shows that he was not evalu-ated adversely because of his complaints to drivers.Failure to Use ProgressiveDisciplineLarry Friar testified that Respondentutilizes a pro-gressive disciplinary system,whichcalls for warnings atthe firsttwo infractions and ultimately,at some point,discharge.Friar later testified,in response to Respondent's ques-tion,thatinsubordinationmay justify discharge on thefirstoffense.Duvall was chargedwith insubordinationand disruptivebehavioron his termination papers.Even thoughinsubordination may result in dischargeon the firstoffense, Respondentoffered noexplanationwhy it discharged Duvall for thefirst "insubordination"charge againsthim.Moreover, the record,as shownabove, illustratesthatRespondent had continuously ig-noredsimilar, oftentimes more flagrant, offenses.Other than thetwo reasons,which I havediscounted,i.e.,confidentialityand not wantingtodriveDuvallaway,Respondentoffered noexplanationabout why itfailed to followitsprogressivedisciplinary system here.An Employee Was Told That Duvall WasDischarged Because of His Union ActivitiesCurrent driverWilsonNichols testified that LarryFriar told him of Duvall's discharge on the morning of 6June 1985. Nichols testified concerning what Friar said:He saidtheyhad terminated Mr. Duvall for mount-ing a smear campaign against management and forinsubordination in that he had been engaging inunion organization after he had been told to stop.On cross-examination,Nichols testified that he made anote of Friar's comments immediately after returning tohis truck on 6 June. At Respondent's request,Nicholsproduced his notebook and was cross-examined furtherby Respondent.Larry Friar testified that he could not specificallyrecallhis conversation with Nichols. Friar, however,denied telling Nichols that Duvall's discharge was con-nected with Duvall's union activities.88The evidenceis unrebuttedthatNorman Duvall actuallyengaged inunion activities.Duvall phoned the Oil, Chemical and Atomic WorkersInternationalUnion in April and May 1985 On 16 May Duvall contactedthe Union's regional localwhile Randy Blandwas present.Subsequently,69DiscussionI credit thetestimonyof Wilson Nicholsand discreditFriar to the extenthis testimony conflicts with Nichols.Nicholswas a very impressive witness.He testifiedfirmly withouthesitation regarding all aspects of his con-versationwith Friarand his noteabout thatconversa-tion.Moreover, Nicholswas responsive without beingevasive to all questionsfromRespondent's counsel. Onthe otherhand, I was not impressedwith Friar's demean-or.Additionally, I find thatportionsof Friar's testimonyfailto squarewith probabilitiesand the record as awhole.Friar testifiedthat one of thereasons Duvall wasnot spokento ordisciplinedbefore hisdischargewasthat other drivers thatcame to him requestedconfiden-tiality.The record, however, showsonly two complain-ing driverstestified that theyrequested confidentiality.Two others, Laughter and Ables,testifiedthat they didnot requestconfidentiality.Additionally, FriardeniedthatDuvallhad suggestedthe Unionas one alternativeduring his18 April meetingwith other drivers in Tuscola,Illinois.Thattestimonyconflictswith the testimonyof Respondent'sgeneralmanager,JerryMason,who testified that Ralph Laugh-ter reported that the Union wassuggested as an alterna-tive.Therefore, I find,inaccordwith the testimony ofWilson Nichols, that Friar told him that Duvall'sunionactivitiescontributed to Duvall'sdischarge.Duvall's UnionActivityWas Proximate to HisDischargeAs shownabove, Duvall phoned the Union on severaloccasionsinApril and May1985.At least one of thosephone calls was reported to management by RandyBland(see above).Additionally,Ralph Laughter report-ed that Duvall had suggestedthe Unionas an optionduringthe 18April1985 Tuscola, Illinois meeting.Final-ly, on 1 June 1985, Duvall picked up union authorizationcards while on a tripto New York.Respondent admit-tedlylearned that Duvall had phoned the Union and thatDuvall hadsuggested the Union as an option during the18 April meeting.On 6 June, less than 2 months after Duvall revivedunion campaign efforts he was discharged.Duvall's Activities Included Protected ConcertedActivitiesAs shown above, Duvall's complaints to other driversincluded complaints about working conditions such asthe employees' failure to receive a.pay increase for sev-eral years,Respondent'sdispatch system,the per diempay system,and the backhaul requirements.The National Labor Relations Act protects employeesconcerted activities regarding conditions of employment.Itwas axiomatic that that protection extends to discus-sions of working conditions in groups of two or moreon 1 June 1985, Duvall pickedup union authorizationcards from the OilWorkers in Lycoming, New York. 70DECISIONSOF NATIONAL LABORRELATIONS BOARDemployees(Meyers Industries,268NLRB 493, 494(1984)).Nevertheless,Respondent identifiedDuvall's com-plaints toother driversincluding complaintsabout pay,benefits,and other working conditions as a reason for hisdischarge.Moreover, there is a carryover between Duvall'sworking conditions complaints and his personal com-plaints about specific managers.For example,Duvall wasalleged to have complained aboutJerryMason cuttingsome of the employees'benefits.Those complaints, when, as here, they involve otheremployees, are protected. Absent a showing of miscon-duct,the Act mandates that disciplinary action becauseof protected concerted activity must be proscribed. Here,Respondent failed to show that Duvall engaged in anymisconduct that it had regularly prohibited. The "mis-conduct"alleged againstDuvall had been permittedwithout penalty for several years.HarrisCorp.,269NLRB 733, 738, 739 (1984);StorallMfg. Co.,275 NLRB220 fn. 8 (1985);Tyler Business Services,256 NLRB 567(1981).Respondent's InvestigationAfter Toner told Jerry Mason of employee RandyBland'scomments about Duvall,Respondent allegedlyinvestigated Bland's assertions.Toner, Mason,and Friartestified that the investigation included interviews withtwo drivers.All of Respondent'switnesses admitted thatnone of those interviewed had personally heard Duvallmake remarks against management.The interviewed em-ployees, however, reported rumors that Duvall was per-sonally critical of management.At thatpoint, the investi-gation stopped. Respondent did not interview anyonethat heard Duvall criticize management and Duvall wasnever confronted with specific allegations against him.ConclusionsThe recordillustrates that Respondent's asserted rea-sons for discharging Duvall on 6 June are pretextual byshowing that similar occurrences had previously goneunremedied. Additionally,Respondent departed from itsadmitted practice of using a progressive disciplinarysystem.Moreover,Respondent told another employee thatDuvall was discharged,at least in part, because of hisunion activities.Respondent learned of Duvall's unionactivities at a time proximatetoDuvall'sdischarge andhis alleged offenses included protected concerted activi-ties.Finally,the record illustrated that Respondent's al-leged investigation into allegations againstDuvall waslittlemore than a sham. The investigation uncovered nodirect evidence supporting the allegations and Duvallwas never asked to defend those allegations.Ifind that all the unfair labor practice allegations arefully supported by the record, and I find thatRespond-ent failed to show that Duvall would have been dis-charged in the absence of protected conduct includingunion activities.Herrick & Smith,275 NLRB 398 (1985);SpartanBusinessEquipment,274NLRB 1487 (1985);Centre Property Management,277 NLRB 1376 (1985).CONCLUSIONS OF LAW1.Respondent Chem-Nuclear System,Inc. is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.Oil,Chemical and Atomic Workers InternationalUnion is a labor organization within the meaning of Sec-tion 2(5) of the Act.3.By telling its employees that its basis for dischargingNorman Duvall included Duvall'sunion activities,Re-spondent violated Section 8(a)(1) of the Act.4.By discharging and thereafter failing and refusing toreinstate its employee,Norman Duvall, Respondent vio-lated Section 8(a)(1) and(3) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (3) ofthe Act,I shall order it to cease and desist therefrom andto take certain affirmative action designed to effectuatethe policies of the Act.Having found that Respondent has illegally dischargedNorman Duvall in violation of Section 8(a)(1) and (3) ofthe Act, I shall order Respondent to offer Duvall imme-diate and full reinstatement"' to his former position or, ifthat position no longer exists,to a substantially equiva-lent position without prejudice to his seniority and otherrights and privileges,and to make Duvall whole for anyloss of earnings he may have suffered as a result of thediscrimination against him. Backpay and interest shall becomputed in the manner prescribed in F.W. WoolworthCo., 90 NLRB 289 (1950), andFlorida Steel Corp.,231NLRB 651 (1977).10On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed11ORDERThe Respondent, Chem-Nuclear System,Inc.,Barn-well, South Carolina,itsofficers,agents,successors, andassigns, shall1.Cease and desist from(a) Interferingwith,restraining, or coercing its em-ployees in the exercise of rights guaranteed them by Sec-tion 7 of the Act in violation of Section 8(a)(1) of the®Respondentargued that reinstatement is an inappropriateremedy be-causeof Duvall's disruptionof the work force.An examination of therecord failsto supportRespondent's contentionthatDuvalldisrupted thework forceHis testimonythat he infrequently encountered those drivers,includingDavid Byrd, that complained of disruption,stands unrebuttedMoreover,as shownabove, Duvall's alleged disruptiveconduct occurredover several yearsand Respondentfailed to evenspeaktoDuvall abouthis complaintsThat inactivity by Respondentdemonstrates that Duvall'sconduct was not so disruptiveto make reinstatement inappropriate.1s See generallyIsis Plumbing Co,138 NLRB 716 (1962)" If no exceptions are filed as provided by Sec 102 46 ofthe Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard andallobjectionsto them shallbe deemed waived for all pur-poses CHEM-NUCLEAR SYSTEMAct by informing its employees that it discharged an em-ployee because of that employee's union activities.(b) Discharging and refusing to reinstate employees be-cause of their union and protected concerted activities.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section7 of the Act.2.Take the following affirmative action necessary toeffectuate the policiesof the Act.(a)Offer Norman Duvall immediate and full reinstate-ment to their former jobs or, if those jobs no longerexist,to substantially equivalent positions,without preju-dice to their seniority or any other rights or privilegespreviously enjoyed,and make them whole for any loss ofearnings and other benefits suffered as a resultof the dis-crimination against them,in the manner set forth in theremedy section of the decision.(b)Remove from its files any reference to NormanDuvall's unlawful discharge and notify him in writingthat this has been done and that the discharge will not beused against him in any way.(c)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-71roll records,social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount ofbackpaydue under theterms ofthis Order.(d) Post at its Barnwell,South Carolina facility copiesof theattached notice marked"Appendix."t aCopies ofthe notice,on forms providedby theRegional DirectorforRegion 11, after being signed by the Respondent'sauthorized representative,shallbe posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaces where notices are customarily posted.Reasonablesteps shall be takenby theRespondent to ensurethat thenotices are not altered,defaced, or coveredby any othermaterial.(e)Notifythe RegionalDirector in writingwithin 20days from the date of thisOrderwhat steps the Re-spondent has taken to comply.12 If thisOrder isenforced by a judgmentof a UnitedStates court ofappeals,the words in the notice reading"Posted byOrder of theNation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe UnitedStates Court of Appeals Enforcingan Order ofthe NationalLaborRelations Board."